Citation Nr: 1741329	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-12 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a migraine headache disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a hypertension disability.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to a rating in excess of 60 percent for pseudofolliculitis barbae.

6.  Entitlement to a temporary total rating due to treatment for a service-connected disability requiring convalescence.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  A May 2008 rating decision denied service connection for a heart disability, it declined to reopen the Veteran's claims for service connection for a migraine headache disability, a hypertension disability, and it continued the existing noncompensable rating for pseudofolliculitis barbae.  A February 2011 rating decision denied a temporary total rating due to treatment for a service-connected disability requiring convalescence.  A June 2011 rating decision denied service connection for a neck disability.  

This appeal was previously before the Board in March 2016, when the Board remanded the Veteran's claims for additional development of the medical record.  With respect to the Veteran's claims of entitlement to service connection for a migraine headache disability and an increased rating for pseudofolliculitis barbae, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In December 2014, the Board also remanded the issue of entitlement to service connection for sinusitis.  A June 2016 rating decision granted service connection for sinusitis.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for sinusitis is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for a neck disability, a hypertension disability, a heart disability, and entitlement to a temporary total rating due to treatment for a service connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic migraine headache disability did not begin during the Veteran's military service, was not caused by his service, did not manifest within a year of his service, and has not been continuous since service.

2.   Pseudofolliculitis barbae does not result in disfigurement of the head, face, or neck, with visible or palpable tissue loss, gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement, nor does it result in other disabling effects.  



CONCLUSIONS OF LAW

1.  A migraine headache disability was not incurred in or aggravated by service, and it may not be presumed to have been.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

2.  The criteria for a rating in excess of 60 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7813-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided with all appropriate notification in February 2008.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  The Veteran has been provided with examinations addressing his claimed disabilities.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board finds that the medical evidence of record is adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for a Migraine Headache Disability

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  To the extent that a migraine headache disability is an organic disease of the nervous system, it is a chronic disease for which service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including organic diseases of the nervous system, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2016).
      
Turning to the facts in this case, in May 1983, the Veteran was treated for migraine headaches; a few days later, the Veteran's headaches were improving.  In June 1985, the Veteran complained of occasional mild frontal headaches, and the Veteran was assessed with atypical migraine associated with anxiety.  Otherwise, in March 1988, August 1993, September 1995, February 2001, and February 2005 Reports of Medical History, the Veteran denied experiencing frequent or severe headaches.  In September 1984, March 1988, August 1993, February 2001, and February 2005 Reports of Medical Examination, the Veteran's head and neurologic system were noted to be normal.  

Following service, the Veteran underwent a VA examination in August 2005, at which time the Veteran stated that he experienced up to 30 episodes of migraine headache pain every year.  The examiner, apparently based on the Veteran's self-report of symptoms, diagnosed the Veteran with migraines but noted that the Veteran was not experiencing symptoms at the time of the examination.   In February 2007 and July 2007, clinicians noted that the Veteran did not complain of headache.  

The Veteran underwent an additional VA examination in May 2016, at which time the examiner indicated that the Veteran had been diagnosed with migraine headache, including migraine variants, in 1983.  The Veteran complained of an onset of symptoms in 1983, and he indicated that his headaches currently occurred every other month.  The examiner found that it was less likely than not that the Veteran's headaches were related to his military service.  As a rationale for this opinion, the examiner noted that the Veteran's service treatment records did not support a finding that the Veteran experienced a chronic headache disability in-service.  The examiner noted that the Veteran did not complain of headache symptoms on his annual Reports of Medical History, nor were headaches noted at the Veteran's separation examination.  

Upon review of these facts, with regard to a current disability, the Board notes that the August 2005 and May 2016 examiners diagnosed the Veteran with a migraine headache disability based exclusively on the Veteran's self-reported symptoms, which, as discussed in further detail below, the Board finds not to be credible.  The Veteran has not otherwise sought treatment or complained of a headache disability since his separation from service; indeed, the Veteran denied headache symptoms in 2007.  Thus, the evidence of record is highly equivocal, at best, regarding the presence of a current disability.  

Even if, however, the Board were to find that the Veteran indeed had a chronic headache disability, the Board finds that the weight of the medical evidence of record is against a finding that the Veteran's migraine headache disability is related to his service.  The Board places great weight on the opinion of the May 2016 examiner that the Veteran's migraine headache disability was not related to his service.  Such opinion was offered following a full review of both the medical evidence of record and the Veteran's own contentions.  The Board has reviewed the medical evidence of record for any opinions relating the Veteran's migraine headache disability to his service, and it has found none.  To that end, the Board notes that the Veteran has not actually sought medical treatment for a migraine headache disability at any time since leaving service.  

To the extent that the Veteran believes that his migraine headache disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the disability claimed on appeal, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's migraine headache disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by medical professionals and concerned the Veteran's nervous system, the internal functioning of which is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his migraine headache disability, and it finds that he has not done so.  While the Veteran indeed complained of experiencing 20 to 30 migraine headaches a year in August 2005, which was soon after the Veteran's May 2005 separation from service, the Board finds that the totality of the evidence does not support a finding that the Veteran has experienced a continuity of headache symptoms since service.  While in service, the Veteran denied ever having experienced frequent or severe headaches on a number of Reports of Medical History, including his final such report offered in February 2005.  Indeed, at the time of the Veteran's February 2005 separation examination, an examiner found the Veteran's head to be normal.  Since that time, the Veteran has complained of headaches only during his VA examinations; the Veteran has otherwise denied experiencing headaches, and he has not sought treatment for headaches.  Thus, upon review of the entirety of the evidence, the Board finds the Veteran's current allegations of having experienced continuous headache symptoms since service to lack credibility, and the Board thus finds that the record does not support a finding that the Veteran experienced symptoms of his claimed migraine headache disability continuously since service.  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that a migraine headache disability was not shown to have manifested to a compensable degree within one year following separation from service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran contends that he is entitled to greater rating for pseudofolliculitis barbae, which has been rated 60 percent disabling under Diagnostic Code 7813-7806, applicable to dermatitis as the result of dermatophytosis.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).

The rating criteria applicable pseudofolliculitis barbae direct VA to rate the disability based on disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-05), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  The Veteran's pseudofolliculitis barbae is currently rated 60 percent disabling under the Diagnostic Code applicable to dermatitis or eczema, which is the maximum schedular evaluation for dermatitis.  See 38 C.F.R § 4.118, Diagnostic Code 7806.  Ratings greater than the currently-assigned 60 percent rating are available only under Diagnostic Codes 7800 and 7805.  

A greater rating of the Veteran's pseudofolliculitis barbae based on Diagnostic Code 7800 requires disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  The eight characteristics of disfigurement are: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyperpigmented in an area exceeding 6 square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.

In this case, the medical evidence, including the results of the August 2014 examination, indicates that the Veteran's pseudofolliculitis barbae has not resulted in disfigurement, tissue loss, gross distortion or asymmetry of the features, nor does the Veteran so allege.  Furthermore, the evidence, including the results of the August 2014 examination, does not support a finding that the Veteran has shown six or more characteristics of disfigurement.  A greater rating under Diagnostic Code 7800 is thus unavailable.  

A greater rating under Diagnostic Code 7805, applicable to "other" scars, is not available because neither the medical nor lay evidence indicates that the Veteran's pseudofolliculitis barbae has resulted in functional impairment or disabling effects not otherwise contemplated by the schedular criteria.  

In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 60 percent at any time.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU, as it is not suggested that he is unable to obtain or maintain substantially gainful employment as a result of his pseudofolliculitis barbae.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

Service connection for a migraine headache disability is denied.  

A rating in excess of 60 percent for pseudofolliculitis barbae is denied.


REMAND

The Board remanded the Veteran's claim of entitlement to service connection for a neck disability in March 2016.  Noting the Veteran's in-service complaints of neck pain in September 1992 and September 1993, the Board requested that an examiner provide an opinion addressing the etiology of the Veteran's neck disability.  In May 2016, an examiner opined that it was less likely than not that the Veteran's neck disability was related to service.  As a rationale for this opinion, the examiner simply stated that there was "no evidence" in the Veteran's service treatment records of a cervical spine condition, without addressing the Veteran's September 1992 and September 1993 complaints of neck pain at all.  Accordingly, an additional opinion should be rendered addressing the relationship, if any, between the Veteran's service and his neck disability.  

The Veteran's claim of entitlement to a temporary total rating due to treatment for a neck disability is intertwined with the Veteran's claim of entitlement to service connection for a neck disability, and adjudication of this claim will be deferred pending the above development.  

With respect to the Veteran's claims of entitlement to service connection for hypertension and a heart disability, the Veteran has claimed either that such disabilities are directly related to service or are secondarily related to his service-connected sleep apnea.  

With regard to a direct relationship between the Veteran's service and his claimed disabilities, in March 2016, the Board remanded the Veteran's claims in order to obtain an opinion addressing such a relationship.  In May 2016, an examiner opined that the Veteran's hypertension was less likely than not related to his service because the Veteran was "normotensive" during service.  This conclusion did not address the Veteran's multiple in-service blood pressure readings, for example in December 1995 and February 2001, that were "hypertensive" for VA's purposes.  See 38 C.F.R. §4.104, Diagnostic Code 7101 at Note (1).  Similarly, the May 2016 examiner opined that the Veteran's heart disability was less likely than not related to his service because he was not treated for or diagnosed with a heart disability in service, and he was able to perform his duties without restrictions.  As the Board noted in its May 2016 Remand, however, while the Veteran was not formally diagnosed with a heart disability in service, the Veteran indeed complained of symptoms of fatigue and shortness of breath on a number of occasions in service.  The examiner did not address why such symptoms were unrelated to the Veteran's 2006 diagnosis with mitral valve prolapse and cardiomyopathy.  Accordingly, an additional opinion should be rendered addressing the relationship, if any, between the Veteran's service and his hypertension and heart disabilities.  

Furthermore, the Veteran has not received an examination addressing the relationship, if any, between the Veteran's service-connected sleep apnea and either his hypertension or his heart disability.  The record contains evidence suggestive of such a relationship.  For example, in January 2008, a clinician indicated that it was more likely than not that the Veteran's sleep apnea existed during service, in part, because the Veteran had hypertension in service.  While the Veteran had several elevated blood pressure readings in service, the Veteran was not, in fact, diagnosed with hypertension in service.  With that said, the Board finds that an additional medical opinion is required in order to address whether a relationship exists between the Veteran's service-connected sleep apnea and his hypertension and heart disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the following opinion from a VA examiner who has not previously examined the Veteran.  If the examiner determines that a physical examination of the Veteran is required in order to render the following opinion, such an examination should be scheduled.  

After reviewing the Veteran's claims file, the examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's neck disability began during or was otherwise caused by his military service.  The examiner should address the Veteran's in-service complaints of neck pain and in-service assessments with upper dorsal strain, wry neck, and torticollis.  

2.  Obtain the following opinions from a VA cardiologist.  If the cardiologist determines that a physical examination of the Veteran is required in order to render the following opinions, such an examination should be scheduled.  

After reviewing the Veteran's claims file, the examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's hypertension and heart disability:

a) began during or were otherwise caused by his military service.  The examiner should address pertinent in-service evidence, including his elevated blood pressure readings and complaints of symptoms such as fatigue and shortness of breath.

b) were caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected sleep apnea.  The examiner should discuss the January 2008 opinion suggesting a connection between hypertension and sleep apnea.  

3.  Then, readjudicate the issues of entitlement to service connection for a neck disability, a hypertension disability, and a heart disability, and entitlement to a temporary total rating due to treatment for a neck disability.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a Supplemental Statement of the Case and afford the Veteran with an opportunity to respond.  Thereafter, if in order, return the case to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


